Citation Nr: 0829577	
Decision Date: 08/29/08    Archive Date: 09/04/08

DOCKET NO.  02-07 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
postoperative residuals, medial meniscectomy, left knee prior 
to November 1, 2004.

2.  Entitlement to a rating in excess of 10 percent for 
traumatic arthritis, left knee prior to November 1, 2004.

3.  Entitlement to an increased rating for post operative 
residuals of a total left knee replacement, currently 
evaluated as 30 percent disabling from January 1, 2006.

4.  Entitlement to an increased rating for postoperative 
residuals of a hemilaminectomy and diskectomy at L4-L5 with 
limitation of motion and mild radiculopathy to the left lower 
extremity, currently evaluated as 60 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran served on active duty from September 1980 to 
September 1992, to include service in the Southwest Asia 
theater of operations during the Persian Gulf War.

This matter initially comes before the Board of Veterans' 
Appeals (Board) on appeal from an April 2001 decision of the 
Pittsburgh, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA) that denied the claim for 
an increased rating for postoperative residuals of a left 
knee meniscectomy with osteoarthritis.

Historically, by rating action in February 1993 service 
connection was granted for postoperative residuals, medial 
meniscectomy, left knee with osteoarthritis.

In November 2004, the veteran underwent a total left knee 
replacement. The RO, in January 2005, assigned a temporary 
100 percent evaluation based on surgical or other treatment 
necessitating convalescence  under 38 C.F.R. § 4.71a, and a 
30 percent rating effective from January 1, 2006. The left 
knee disorder was recharacterized as post operative residuals 
of a total left knee replacement. 

By rating action in August 2007 a separate 10 percent rating 
was assigned for service connection for traumatic arthritis, 
left knee from May 3, 2000, the date of the increased ratings 
claim until November 1, 2004, the date of the total left knee 
replacement.

On January 11, 2008, prior to the promulgation of a decision 
in the appeal, the appellant withdrew his appeal as to the 
issue of entitlement to an increased rating for post-
operative residuals of a hemilaminectomy and diskectomy at 
L4-L5 with limitation of motion and mild radiculopathy to the 
left lower extremity.  This issue is no longer before the 
Board for consideration.

The case was remanded by the Board in April 2004 and December 
2006 for further development.


FINDINGS OF FACT

1.  Prior to November 1, 2004, the veteran's left knee 
disability was manifested by postoperative residuals, medial 
meniscectomy; x-ray evidence of arthritis; complaints of pain 
and noncompensable limitation of motion.

2.  From November 1, 2004 to December 31, 2005, a temporary 
total rating, was in  effect based on surgical treatment of 
the veteran's service-connected left knee disability that 
necessitated convalescence.

3.  Postoperative residuals of a total knee replacement are 
not manifested by severe painful motion or weakness; or by a 
limitation of extension to 30 degrees or greater; or by any 
evidence of ankylosis.

4.  On January 11, 2008, prior to the promulgation of a 
decision in the appeal, the appellant withdrew his appeal as 
to the issue of entitlement to an increased rating for 
postoperative residuals of a hemilaminectomy and diskectomy 
at L4-L5. 


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
postoperative residuals, medial meniscectomy, left knee prior 
to November 1, 2004 have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 4.40, 4.45, 4.59. 
4.71a, Diagnostic Code 5260.

2.  The criteria for a rating in excess of 10 percent for 
traumatic arthritis, left knee prior to November 1, 2004.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§  3.159, 
4.40, 4.45, 4.59. 4.71a, Diagnostic Code 5010.


3.  The criteria for an evaluation in excess of 30 percent 
for post operative residuals of a total left knee replacement 
have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 4.40, 4.45, 
4.59. 4.71a, Diagnostic Codes 5010, 5055, 5256, 5257, 5260, 
5261, 5262 (2007).

4.  The criteria for withdrawal of a Substantive Appeal by 
the appellant have been met as to the issue of entitlement to 
an increased rating for postoperative residuals of a 
hemilaminectomy and diskectomy at L4-L5.  38 U.S.C.A. § 
7105(West 2002 & Supp. 2008); 38 C.F.R. §§ 20.202, 20.204 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met. There is no issue as to providing 
an appropriate application form or completeness of the 
application. VA notified the veteran in March 2001, April 
2004, and January 2007 correspondence of the information and 
evidence needed to substantiate and complete a claim, to 
include notice of what part of that evidence is to be 
provided by the claimant and notice of what part VA will 
attempt to obtain. 
The statement of the case informed the veteran of the 
specific rating criteria which would provide the bases for 
increased ratings. VA has fulfilled its duty to assist the 
claimant in obtaining identified and available evidence 
needed to substantiate a claim, and as warranted by law, 
affording VA examinations.  Numerous supplemental statements 
of the case specifically informed the veteran of the rating 
criteria which would provide a basis for increased ratings.  
The claims were then readjudicated. The veteran was provided 
adequate notice of how effective dates are assigned.  After 
pertinent notice was provided the claimant was afforded a 
meaningful opportunity to participate in the adjudication of 
the claims.  The claimant was provided the opportunity to 
present pertinent evidence.  Because the veteran has actual 
notice of the rating criteria, and because the claims have 
been readjudicated no prejudice exists.  There is not a 
scintilla of evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication.  Hence, the case is ready for 
adjudication.

II.  Increased ratings for the left knee disability

Criteria

The veteran and his representative contend that his left knee 
disability is manifested by symptomatology that warrants the 
assignment of an increased rating. It is requested that the 
veteran be afforded the benefit of the doubt.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition. Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991). However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability. Francisco v. Brown, 7 Vet.App. 55 (1994). 
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made. Hart v. Mansfield, 21 Vet.App. 505 (2007). The analysis 
in the following decisions is therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity. Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability. 38 C.F.R. § 4.1. Separate diagnostic codes 
identify the various disabilities. 38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluations will be assigned if 
the disability more closely approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7 (2007).

When evaluating a loss of a range of motion, consideration is 
given to the degree of functional loss caused by pain. DeLuca 
v. Brown, 8 Vet. App. 202 (1995) (evaluation of 
musculoskeletal disorders rated on the basis of limitation of 
motion requires consideration of functional losses due to 
pain). In DeLuca, the U.S. Court of Appeals for Veterans 
Claims (Court) explained that, when the pertinent diagnostic 
criteria provide for a rating on the basis of loss of range 
of motion, determinations regarding functional losses are to 
be "'portray[ed]' (38 C.F.R. § 4.40) in terms of the degree 
of additional range-of-motion loss due to pain on use or 
during flare-ups." Id. at 206.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes. Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse. 38 C.F.R. § 4.45.

With any form of arthritis, painful motion is an important 
factor of disability. Joints that are actually painful, 
unstable, or misaligned, due to healed injury, should be 
entitled to at least the minimum compensable rating for the 
joint. Special note should be taken of objective indications 
of pain on pressure or manipulation, muscle spasm, 
crepitation, and active and passive range of motion of both 
the damaged joint and the opposite undamaged joint. 38 C.F.R. 
§ 4.59.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5010, arthritis, due 
to trauma, substantiated by X-ray findings, will be rated on 
the basis of limitation of motion under the appropriate 
diagnostic code for the specific joint or joints involved. 
When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion. Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion. 38 C.F.R. 
§ 4.71a.

In a precedent opinion by VA General Counsel, it was held 
that separate ratings may be assigned in cases where a 
service-connected knee disorder includes both arthritis and 
instability, provided, of course, that the degree of 
disability is compensable under each set of criteria. 
VAOPGCPREC 23-97; 62 Fed. Reg. 63604 (1997).

The evaluation of the same disability under various 
diagnoses, however, is to be avoided. 38 C.F.R. § 4.14 
(2007). Both the use of manifestations not resulting from 
service-connected disease or injury in establishing the 
service-connected evaluation and the evaluation of the same 
manifestation under different diagnoses are to be avoided. 
Id.

Under Diagnostic Code 5055, a 100 percent evaluation is 
assigned for one year following the implantation of the 
prosthesis. This period commences at the conclusion of the 
initial grant of a total rating for one month following 
hospital discharge pursuant to 38 C.F.R. §§ 4.30, 4.71a, 
Diagnostic Code 5055. The veteran was assigned a 100 percent 
evaluation from November 1, 2004 to December 31, 2005. 
Thereafter, the RO issued a rating decision in which it 
assigned a 30 percent evaluation for the veteran's status 
postoperative total left knee arthroplasty. The authority for 
this decision comes from Diagnostic Code 5055, which provides 
a minimum rating of 30 percent following a knee replacement. 
38 C.F.R. § 4.71a. 

Following the one-year period, Diagnostic Code 5055 provides 
a 60 percent evaluation if there are chronic residuals 
consisting of severely painful motion or severe weakness in 
the affected extremity. With intermediate degrees of residual 
weakness, pain, or limitation of motion, the disability will 
be rated by analogy to Diagnostic Codes 5256, 5261, or 5262. 
The minimum evaluation is 30 percent. Id.

Diagnostic Code 5257 pertains to other impairments of the 
knee: recurrent subluxation or lateral instability.  Severe 
impairment warrants a 30 percent evaluation; moderate a 20 
percent evaluation; and, slight a 10 percent evaluation.

Diagnostic Code 5259 pertains to cartilage, semilunar, 
removal of, symptomatic and warrants a maximum 10 percent 
evaluation.

Diagnostic Code 5260 pertains to limitation of flexion of the 
knee. This code provides that flexion limited to 15 degrees 
warrants a 30 percent evaluation; flexion limited to 30 
degrees warrants a 20 percent evaluation; flexion limited to 
45 degrees warrants a 10 percent evaluation. 38 C.F.R. § 
4.71a, Diagnostic Code 5260.

Diagnostic Code 5261 pertains to limitation of extension of 
the knee. This code provides that extension limited to 45 
degrees warrants a 50 percent evaluation; extension limited 
to 30 degrees warrants a 40 percent evaluation; extension 
limited to 20 degrees warrants a 30 percent evaluation; 
extension limited to 15 degrees warrants a 20 percent 
evaluation; and, extension limited to 10 degrees warrants a 
10 percent evaluation. 38 C.F.R. § 4.71a, Diagnostic Code 
5261.

Diagnostic Code 5262 pertains to impairment of the tibia and 
fibula. This code provides a 40 percent evaluation for 
nonunion of the tibia and fibula with loose motion which 
requires a brace; malunion with marked knee or ankle 
disability warrants a 30 percent evaluation; moderate 
disability warrants a 20 percent evaluation; and slight knee 
or ankle disability warrants a 10 percent evaluation.  38 
C.F.R. § 4.71a, Diagnostic Code 5262.

Factual Background

Prior to the left knee replacement in November 2004, the 
record shows that private medical records dated from March to 
May 2000 from the Orthopedic Associates of Pittsburgh, Inc., 
noted complaints of increased pain in the left knee and that 
the veteran was quite young for the amount of arthritic 
change he had.  He ambulated with a neutral to slight valgus 
alignment.  There was mild to moderate effusion, and 
tenderness to palpation along the joint line and somewhat 
above the medial joint line.  Lachman was negative.  X-rays 
revealed osteophytic spurs in the medial femoral condyle and 
medial tibial plateau in addition to decreased cartilage 
space with near bone on bone changes of lateral compartment.  

VA outpatient treatment records dated from March to June 2000 
noted complaints of knee pain and diagnoses of severe 
degenerative joint disease of the left knee.

At a July 2000 VA examination the examiner noted that the 
circumference of the left knee was 50 cm and the right knee 
was 52 cm. There was swelling of the femoropatellar and 
anterior area, left knee laterally and in the suprapatellar 
area. Subluxation tests were negative. There were 3 healed 
incisions on the lateral and 3 on the medial left knee all 
well healed, from 1/2 to 1 cm. There were no ulcerations.  
Range of motion was flexion to 70 degrees, bilaterally; and 
extension to 5 degrees left, 0 on the right. McMurray, 
anterior, and posterior drawer tests were negative. X-rays 
revealed degenerative joint disease and tricompartment 
degenerative changes greater on the medial and patellofemoral 
compartment.  There was loss of medial joint space, and 
marked narrowing of the lateral compartment of the left knee 
joint. 

At a January 2001 VA examination the examiner noted that the 
quadriceps muscle on the left was significantly atrophied as 
compared to the right.  The veteran had mild swelling on the 
left.  There were six 1/2 to 1 cm. incisions around his 
patella, left. Active range of motion was from 5 to 50 
degrees on the left and 0 to 100 degrees on the right.  There 
was ligamentous stability although there was some significant 
guarding of the knee with any type of examination.  The pain 
was mostly in the medial compartment and patellofemoral joint 
area.  He was unable to perform adequate McMurray 
examination.  However there was no clicking or popping.  The 
examiner noted that the veteran's post traumatic knee 
arthritis was severe especially for a 42 year old.  This was 
functionally incapacitating.  Given the significant joint 
space narrowing on x-rays the veteran was likely to have a 
high pain tolerance being able to still ambulate 3 blocks 
with lateral compartment nearly bone on bone.

A September 2003 VA examination revealed minimum to moderate 
left knee effusion.  Range of motion of the left knee was 
full extension, and flexion to 85 degrees with severe pain at 
end of flexion.  There was marked crepitus throughout the 
range of motion.  The left knee was stable to anterior 
posterior and valgus stress with normal patellar tracking. 
The diagnosis was severe bilateral degenerative joint 
disease, left knee significantly more than the right knee.  
The examiner noted that the veteran would need bilateral knee 
replacements at some point in the future.  The left knee was 
significantly more debilitated than previously and 
significantly limited the veteran's ability to perform acts 
of daily living.  He added that, "and in my opinion, his 
left knee is significantly worse than previously evaluated as 
indicated from review of the C-file."

A June 2004 VAMC clinical entry noted the veteran's severe 
degenerative joint disease of both knees.  It further noted 
that he would benefit from a total knee arthrotomy even 
considering this in light of his young age.  

In November 2004 the veteran underwent a total left knee 
replacement.

A December 2004 VA neurological examiner noted that the 
veteran did not cooperate completely during the examination. 
Cranial nerves were intact, and there was no muscle atrophy 
noted in any muscle groups. There was a new incision scar on 
the left knee.  There was pain with manipulation of the left 
knee.  While lying down he reported severe pain with 30 
degree elevation.  There were minimal complaints when sitting 
on the table and the left knee was elevated.  The veteran 
reported light touch pinprick loss in the L5 distribution, 
left foot.  He reported giveaway weakness on muscle testing, 
left leg, with all muscle groups; although the examiner 
suspected his strength was normal given the lack of atrophy 
and observance of gait.  His gait was antalgic with left limp 
and cane.  The examiner noted the complaints were consistent 
with components of at least chronic L5-S1 radiculopathy; 
though not appearing to be anything more than mildly 
contributing with localized knee and back pain taking 
precedence.

A joint examiner noted the left knee was swollen, and warm 
with no erythema or infection. Range of motion was limited 
from 30 to 80 degrees.  He was on Coumadin for blood clots.  
He reported tenderness to palpation although the knee was 
very stable.  There was significant quadriceps atrophy of the 
left knee which was expected from surgery, although it had 
been previously noted in a 2001 VA examination.  X-rays 
subsequent to surgery revealed well placed implant with no 
evidence of loosening in a well aligned knee.  Osteophytes 
had been removed from the edge of patella.

In a May 2007 VA orthopedic consultation the examiner noted 
the veteran had his left knee replaced in 2004.  He 
complained of morning stiffness, bilateral knee pain, 
swelling, and recent locking and giving way of the right 
knee. The veteran was currently working as a mail handler in 
the Post Office.  However, his left knee condition minimally 
interfered with his ability to do his job.  Examination 
revealed a well healed midline scar.  His gait was normal 
gait; and, there was no effusion, warmth or erythema of the 
left knee. Range of motion was from 0 to 80 degrees, and the 
leg was neurovasculary intact.    

Analysis

The veteran was initially rated for postoperative residuals 
of a left knee meniscectomy with osteoarthritis under 
diagnostic code 5259 which provided a maximum 10 percent 
evaluation for cartilage, semilunar, removal of, symptomatic.

Subsequently by rating action in August 2007 service 
connection was granted for traumatic arthritis, left knee and 
a separate 10 percent rating was assigned under diagnostic 
code 5010-5260.  As noted degenerative arthritis established 
by X-ray findings is rated on the basis of limitation of 
motion.  In this case under Code 5260 for limitation of 
flexion.  

After a full review of the record, the Board concludes that 
rating in excess of 10 percent are not warranted for either 
postoperative residuals of medical meniscectomy or traumatic 
arthritis of the left knee prior to November 1, 2004.  

At the July 2000 VA examination, left knee flexion was 
limited to 70 degrees, and extension was limited to 5 
degrees; at the January 2001 VA examination flexion was 
limited to 50 degrees, and extension to 5 degrees; and, at 
the September 2003 VA examination, left knee flexion was 
limited to 85 degrees, and extension was full. These all 
equate to a 0 percent rating under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5260 and 5261. 

As noted under 38 C.F.R. § 4.71a, Code 5003, when the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate Codes, a rating of 10 
percent is for application.  Accordingly, effective May 3, 
2000, to October 31, 2004, i.e., the day prior to the total 
knee replacement the RO properly assigned separate 10 percent 
evaluations for postoperative residuals of a left knee 
meniscectomy, for traumatic arthritis, left knee effective 
May 3, 2000, to October 31, 2004.

There is evidence of instability or recurrent subluxation 
that would warrant a higher rating under Diagnostic Code 
5257.  The Board has considered other potentially applicable 
diagnostic codes that provide for assignment of higher 
evaluations for the veteran's left knee disability.  However, 
because the evidence shows that the veteran does not have 
ankylosis of the knee or impairment of the tibia and fibula, 
and in the absence of clinical evidence of disability 
comparable to knee ankylosis or impairment of the tibia and 
fibula, higher ratings are not warranted under Diagnostic 
Code 5256 or 5262.  The Board also finds that the separate 10 
percent evaluation for limitation of motion under Diagnostic 
Code 5260 adequately compensates him for functional loss due 
to pain.  38 C.F.R. §§ 4.7, 4.40, .4.45, 4.59; Spurgeon v. 
Brown, 10 Vet. App. 194, 196 (1997); DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).

Further, the Board concludes that a rating in excess of 30 
percent for postoperative residuals of a total left knee 
replacement from November 1, 2006 is not warranted.  The 
medical evidence does not show that the service connected 
residuals objectively include severe painful motion or 
weakness, as required for a 60 percent evaluation under 
Diagnostic Code 5055. The December 2004 VA examination 
[during the veteran's convalescence period] showed motion 
from 30 to 80 degrees.  At the May 2007 VA orthopedic 
consultation the examiner noted the veteran was currently 
working as a mail handler in the Post Office, and his left 
knee reportedly only minimally interfered with his ability to 
do his job.  Examination revealed a normal gait with no 
effusion, warmth or erythema. Range of motion was to 80 
degrees, and the leg was neurovasculary intact. There was no 
evidence of weakness, fatigue, or incoordination of the left 
knee. The examination findings significantly improved from 
the first postoperative VA examination to the orthopedic 
consultation in May 2007.

Moreover, there was no instability noted on either 
examination.  Rating the disability under the alternate 
criteria of Code 5257 for combination with ratings for 
limitation of motion would be inappropriate. 38 C.F.R. § 
4.71a, Code 5257.

In light of these findings, there is simply no evidence that 
since the total knee replacement the veteran's left knee is 
manifested by severe painful motion and weakness. The Board 
also places significant probative value on the fact that the 
May 2007 examiner noted the veteran was able to work as a 
mail handler with minimal interference from the left knee to 
his job. In short, the examination did not support a finding 
that the veteran's left knee disability is manifested by 
severe painful motion or weakness, and thus provides highly 
probative evidence against the veteran's claim. 38 C.F.R. § 
4.71a, Diagnostic Code 5055.

Second, there is no evidence that the veteran's left knee is 
ankylosed, as required for an evaluation in excess of 30 
percent under Diagnostic Code 5256. Since the veteran's left 
knee is not ankylosed, Diagnostic Code 5256 does not apply in 
this case.

Third, since the veteran's left knee demonstrates extension 
to 0 degrees, a disability evaluation in excess of 30 percent 
is not available under Diagnostic Code 5261. Indeed, the 
Board points out that extension of the leg of 0 degrees does 
not meet the criteria for a compensable evaluation under 
Diagnostic Code 5261.

Lastly, there is no competent evidence that the veteran's 
left knee is manifested by nonunion of the tibia and fibula 
with loose motion which requires a brace, as required for a 
40 percent evaluation under Diagnostic Code 5262. In 
addition, x-rays reveal that the total knee replacement is in 
good position and that the veteran had total left knee 
prosthesis without complication. Hence, these findings do not 
reflect nonunion of the tibia and fibula with loose motion. 
In short, the veteran's left knee disability does not meet 
the criteria for a 40 percent evaluation under Diagnostic 
Code 5262.

The Board also finds that an evaluation in excess of 30 
percent is not warranted based on functional loss due to 
pain, weakness, fatigability, or incoordination of the left 
knee. The evidence since May 2007 shows no evidence of any 
significant incoordination, weakness, or fatigability. The 
examiner noted minimal interference in a job requiring 
handling and lifting on heavy mailbags.  See 38 C.F.R. §§ 
4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-08 (1995). 

Therefore, the Board concludes that the veteran's claims for 
increased evaluations for the  left knee disorder, to include 
ratings in excess of 10 percent for residuals of a left knee 
medial meniscectomy, for traumatic arthritis of the left knee 
and a rating in excess of 30 percent for residuals of a 
postoperative total left knee replacement must be denied.  In 
reaching this decision, the Board has considered the doctrine 
of reasonable doubt; however, as the preponderance of the 
evidence is against the veteran's claims, the doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b), 38 C.F.R. § 3.102.  .

III.  Withdrawal of appeal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed. A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision. 38 C.F.R. § 20.202. Withdrawal may be made by the 
appellant. 38 C.F.R. § 20.204. The appellant has withdrawn 
the appeal as to his claim of entitlement to an increased 
rating for postoperative residuals of a hemilaminectomy and 
diskectomy at L4-L5.

Therefore, there remain no allegations of errors of fact or 
law for appellate consideration. Accordingly, the Board does 
not have jurisdiction to review this issue and the appeal as 
to the aforementioned issue is dismissed.


ORDER

An increased evaluation in excess of 10 percent for 
postoperative residuals, medial meniscectomy, left knee, 
prior to November 1, 2004, is denied.

An increased evaluation in excess of 10 percent for traumatic 
arthritis, left knee, prior to November 1, 2004, is denied.

An increased evaluation in excess of 30 percent for post 
operative residuals of a total left knee replacement from 
January 1, 2006, is denied.

The claim of entitlement to an increased rating for 
postoperative residuals of a hemilaminectomy and diskectomy 
at L4-L5 with limitation of motion and mild radiculopathy to 
the left lower extremity, currently evaluated as 60 percent 
disabling is dismissed.



____________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


